   Case 2:20-cv-00070-BR Document 37 Filed 12/23/20                                  Page 1 of 7 PageID 399



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     AMARILLO DIVISION

CINDA LEE LOVATO, individually, on  §
Behalf of all wrongful death beneficiaries,
                                    §
And on behalf of the ESTATE OF      §
DANIEL LUIS MARTINEZ, and           §
MARK MARTINEZ, individually,        §
       Plaintiffs,                  §
                                    §
v.                                  §                               CIVIL ACTION NO. 2:20-CV-00070-BR
                                    §
AMY HITCHCOCK, TANNER VANOVER, §
JARED RICE, B. HOWARD, S. SHOOK,    §
BRIAN THOMAS, and LISA DAWSON,      §
in their individual capacities, and §
POTTER COUNTY, TEXAS,               §
         Defendants.                §


         AGREED MOTION AND BRIEF FOR LEAVE TO FILE CONSOLIDATED
              MOTIONS TO DISMISS, RESPONSE, AND REPLY BRIEFS
         AND MOTION TO MODIFY DEADLINE TO FILE MOTION TO DISMISS

TO THE HONORABLE UNITED STATES MAGISTRATE JUDGE, LEE ANN RENO:

         COME NOW Defendants Amy Hitchcock, Tanner Vanover, Jared Rice, Brett Howard,

Sara Shook, Brian Thomas, Lisa Dawson, and Potter County, Texas (“Potter County Defendants”)

and Plaintiffs Cinda Lee Lovato, individually, on behalf of all wrongful death beneficiaries, and

on behalf of the Estate of Daniel Luis Martinez, and Mark Martinez, individually, and file this

Agreed Motion and Brief seeking leave to file consolidated Motions to Dismiss, consolidated

responses, and consolidated replies and an extension of the page limits which govern stand-alone

briefs. Additionally, the Potter County Defendants seek to modify the briefing deadline for the

filing of a Consolidated Motion to Dismiss in Response to the Plaintiffs’ First Amended Complaint

(Doc. 36) which was filed on December 17.


______________________________________________________________________________
Agreed Motion and Brief for Leave to File Consolidated Motions to Dismiss,
Response, and Reply Briefs and Motion to Modify Deadline to File Motion to Dismiss                       Page 1
710356v.2
   Case 2:20-cv-00070-BR Document 37 Filed 12/23/20                                  Page 2 of 7 PageID 400



                                                            I.
                                 THE PARTIES SEEK LEAVE TO FILE A
                             CONSOLIDATED MOTION, RESPONSE, AND REPLY

         The Potter County Defendants respectfully move for leave to exceed the standard page

limits and file a single consolidated Motion to Dismiss not to exceed 50 pages, excluding the table

of contents and table of authorities. The Plaintiffs respectfully move for leave to file a consolidated

response not to exceed 50 pages, excluding the table of contents and table of authorities. The

Potter County Defendants respectfully move for leave to exceed the reply page limit and file a

consolidated reply not to exceed 25 pages, excluding the table of contents and table of authorities.

         In this case there are four individual Defendants, two individuals sued as supervisors, and

Potter County sued as a governmental entity. In response to Plaintiffs’ Original Complaint the

Potter County Defendants filed standalone Motions to Dismiss (Docs. 6-8). The Plaintiffs filed a

consolidated response to these motions. (Doc. 22). The Potter County Defendants then filed a

consolidated reply to these motions. (Doc. 25).

         The parties seek leave to file consolidated briefs in this instance because of the benefits of

the previous consolidated briefing in this case. This prior consolidated briefing allowed both

parties to save space because common issues and shared underlying facts did not have to be

repeated in each separate brief, consuming more pages. Additionally, the consolidated briefing

was a pragmatic use of judicial resources because the default page limits under Local Rule 7.2(c)

for motions is 25 pages, and for replies is 10 pages. Standalone briefing for the three different

defendant groups in this case would potentially result in 75 pages of motion briefing, 75 pages of

response briefing, and 30 pages of reply briefs.

         Accordingly, the parties seek leave to file consolidated motions and briefs in this case to

address all of the claims asserted against the three different groups of defendants. The parties

______________________________________________________________________________
Agreed Motion and Brief for Leave to File Consolidated Motions to Dismiss,
Response, and Reply Briefs and Motion to Modify Deadline to File Motion to Dismiss                       Page 2
710356v.2
   Case 2:20-cv-00070-BR Document 37 Filed 12/23/20                                  Page 3 of 7 PageID 401



request for consolidated briefing would conserve judicial resources by eliminating redundant

briefing across three separate sets of briefs—and ultimately reduce the total number of pages

before the Court. As indicated by the signature below counsel for Plaintiffs agrees with the relief

requested herein.

                                            II.
                             POTTER COUNTY DEFENDANTS SEEK
              AN EXTENSION OF TIME TO FILE A CONSOLIDATED MOTION TO DISMISS

         The Plaintiffs filed their Amended Complaint, Doc. 36, on December 17, 2020. Pursuant

to Federal Rule of Civil Procedure 15(a)(3) the current deadline for Potter County Defendants to

file a response falls on Thursday, December 31, 2020. The Plaintiffs’ Amended Complaint

expanded to 204 paragraphs from the Original Complaint’s 126 paragraphs.

         The Potter County Defendants seek an eight day extension of time to file a consolidated

Motion to Dismiss in order to account for the intervening Christmas and New Year’s holidays.

This additional time will give the Potter County Defendants the opportunity to thoroughly and

properly respond to the new allegations contained in the Plaintiffs’ First Amended Complaint.

This extension of time, until Friday, January 8, 2021, would promote a just, speedy, and

inexpensive determination of this case because the additional time would provide the Potter

County Defendants adequate time to address these new allegations in the format of a consolidated

Motion to Dismiss so that the Court can consider the complex issues in this case involving multiple

classes of defendants, claims, and pleading standards.

         This extension of eight days accounts for the Christmas and New Year’s holidays, both of

which are recognized legal holidays under Federal Rule of Civil Procedure 6(a). The law offices

of counsel for the Potter County Defendants will be closed on December 24, 25, and January 1,

2021. An eight-day extension in filing a Motion to Dismiss which moves the date of filing from

______________________________________________________________________________
Agreed Motion and Brief for Leave to File Consolidated Motions to Dismiss,
Response, and Reply Briefs and Motion to Modify Deadline to File Motion to Dismiss                       Page 3
710356v.2
   Case 2:20-cv-00070-BR Document 37 Filed 12/23/20                                  Page 4 of 7 PageID 402



December 31, 2020 until January 8, 2021 will not adversely impact opposing counsel or this Court

due to the presence of the New Year’s holiday which would otherwise fall within the time for

opposing counsel to file a response.

         Federal Rule of Civil Procedure 6(b)(1)(A) provides district courts the discretion to grant

extensions of time for good cause. FED. R. CIV. P. 6(b)(1)(A); Doss v. Helpenstell, 699 F. App'x

337, 339 (5th Cir. 2017) (“A district court's decision to grant a request for an extension of time is

reviewed only for an abuse of discretion.”). “An application for extension of time under Rule

6(b)(1)(A) normally will be granted in the absence of bad faith on the part of the party seeking

relief or prejudice to the adverse party.” 4B Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 1165 (4th ed. 2020).

         In considering good cause this Court has considered the requests of Defendants for an

extension of a deadline prior to the deadline if (1) the extension would promote a just, speedy, and

inexpensive determination of the case; and (2) justification for the issuance of the extension was

provided. Alexander R. Deanda v. Alex Azar II, et al., No. 2:20-CV-92-Z, Doc. 8 slip op. at 2

(N.D. Tex. filed June 11, 2020). In Heb Grocery Co., LP v. Tex. Spice Co., Inc., a motion for

extension of time to file an answer was made before the expiration of the period originally

prescribed was granted because the court noted that it believed it should rule on the substantive

merits of a case whenever possible. Heb Grocery Co., LP v. Tex. Spice Co., Inc., SA-05-CA-1044-

RF, 2006 WL 509246, at *1 (W.D. Tex. Feb. 16, 2006).

         Here, the justification for the extension of time that the Potter County Defendants seek is

that the deadline falls over intervening federal holidays, a time period during which the offices of

counsel will be closed. Additionally, the Plaintiffs’ Amended Complaint added numerous new

allegations. To properly brief these new allegations for the consideration of the Court will require

______________________________________________________________________________
Agreed Motion and Brief for Leave to File Consolidated Motions to Dismiss,
Response, and Reply Briefs and Motion to Modify Deadline to File Motion to Dismiss                       Page 4
710356v.2
   Case 2:20-cv-00070-BR Document 37 Filed 12/23/20                                  Page 5 of 7 PageID 403



additional time. The granting of this extension of time will promote a just, speedy, and inexpensive

determination of this case because the eight day extension requested will result in an anticipated

date of February 12, 2021 for the conclusion of briefing on the motion to dismiss. This short delay

which will enable better quality briefing from both parties which will assist the Court in the

resolution of the issues in this case.

         As indicated by the signature below counsel for the Plaintiff is unopposed to the request of

Potter County Defendants for an extension of time until January 8, 2021 to file a consolidated

Motion to Dismiss.

                                                           III.
                                                    CONCLUSION

         The parties respectfully request the Court grant Potter County Defendants and Plaintiffs

leave to file a consolidated Motion to Dismiss and consolidated response not to exceed 50 pages,

and Potter County Defendants leave to file a consolidated reply not to exceed 25 pages, excluding

the table of contents and table of authorities. The Potter County Defendants respectfully request

that the deadline for the filing of the consolidated Motion to Dismiss in response to Plaintiffs’

Amended Complaint be extended from December 31, 2020 until January 8, 2021.




______________________________________________________________________________
Agreed Motion and Brief for Leave to File Consolidated Motions to Dismiss,
Response, and Reply Briefs and Motion to Modify Deadline to File Motion to Dismiss                       Page 5
710356v.2
   Case 2:20-cv-00070-BR Document 37 Filed 12/23/20                                  Page 6 of 7 PageID 404



                                                        Respectfully submitted,

                                                        /s/ Morgan Day Vaughan
                                                        MATT D. MATZNER
                                                        Texas Bar No. 00797022
                                                        MORGAN DAY VAUGHAN
                                                        Texas Bar No. 24060769
                                                        CRENSHAW, DUPREE & MILAM, L.L.P.
                                                        P.O. Box 64479
                                                        Lubbock, Texas 79464-4479
                                                        Telephone: (806) 762-5281
                                                        Facsimile: (806) 762-3510
                                                        mmatzner@cdmlaw.com
                                                        mvaughan@cdmlaw.com
                                                        Counsel for Defendants

AGREED TO BY:
                                                        EDWARDS LAW

                                                        /s/ Scott Medlock
                                                        JEFF EDWARDS
                                                        Texas Bar No. 24014406
                                                        Attorney-in-Charge
                                                        SCOTT MEDLOCK
                                                        Texas Bar No. 24044783
                                                        DAVID JAMES
                                                        Texas Bar No. 24092572
                                                        The Haehnel Building
                                                        1101 E. 11th Street
                                                        Austin, Texas 78702
                                                        Telephone: (512) 623-7727
                                                        Facsimile: (512) 623-7729
                                                        jeff@edwards-law.com
                                                        scott@edwards-law.com
                                                        david@edwards-law.com
                                                        Counsel for Plaintiffs

                                                        BLACKBURN AND BROWN, LLP

                                    JEFF BLACKBURN
                                    718 S.W. 16th Avenue
                                    Amarillo, Texas 79101
                                    Telephone: (806) 371-8333
                                    Facsimile: (806) 350-7716
                                    blackburn@blackburnbrownlaw.com
                                    Local Counsel for Plaintiffs
______________________________________________________________________________
Agreed Motion and Brief for Leave to File Consolidated Motions to Dismiss,
Response, and Reply Briefs and Motion to Modify Deadline to File Motion to Dismiss                       Page 6
710356v.2
   Case 2:20-cv-00070-BR Document 37 Filed 12/23/20                                  Page 7 of 7 PageID 405



                                        CERTIFICATE OF SERVICE

       A true and correct copy of the above and foregoing was on this 23rd day of December,
2020, served as follows:

 VIA ECF                                                           VIA ECF
 Jeff Edwards                                                      Jeff Blackburn
 Scott Medlock                                                     Blackburn and Brown, LLP
 David James                                                       718 S.W. 16th Avenue
 EDWARDS LAW                                                       Amarillo, Texas 79101
 The Haehnel Building                                              blackburn@blackburnbrownlaw.com
 1101 E. 11th Street                                               Local Counsel for Plaintiffs
 Austin, Texas 78702
 jeff@edwards-law.com;
 scott@edwards-law.com;
 david@edwards-law.com
 Lead Counsel for Plaintiffs


                                                        /s/ Morgan Day Vaughan
                                                        OF COUNSEL




______________________________________________________________________________
Agreed Motion and Brief for Leave to File Consolidated Motions to Dismiss,
Response, and Reply Briefs and Motion to Modify Deadline to File Motion to Dismiss                       Page 7
710356v.2
